Citation Nr: 0427462	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-14 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, as a 
result of exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and R.R.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In April 2004 the veteran 
presented testimony at a hearing before the undersigned 
Veterans' Law Judge in Washington, DC; a transcript of that 
hearing is of record.

Although the Board previously denied service connection for 
this claim in May 1990, VA subsequently (September 1998) 
determined that prostate cancer shall be included in the list 
of radiogenic diseases in 38 C.F.R. § 3.311(b)(2).  Based on 
such liberalizing regulation, the Board will also consider 
the veteran's claim on a de novo basis.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his prostate cancer resulted from 
exposure to radiation during service, including his time 
spent in the Marshall Islands.

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases (including 
prostate cancer), while not accorded the benefit of the 
regulations regarding presumptive service connection, have 
been determined to be potentially radiogenic in nature, and 
may be referred to the Under Secretary for Benefits for a 
determination as to whether it is at least as likely as not 
that the veteran's listed disease resulted from exposure to 
radiation in service.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
prostate cancer, following his separation from service, and 
it is asserted that the disease resulted from exposure to 
ionizing radiation during service, an assessment must be made 
as to the size and nature of the radiation dose.  In this 
case, since the veteran did not participate in atmospheric 
nuclear weapons testing or in the occupation of Hiroshima and 
Nagasaki, the dose estimate procedures outlined under 38 
C.F.R. § 3.311(a)(2)(iii) are for application.  All of the 
veteran's pertinent records are to be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, and the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), then before its adjudication the claim 
must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  This regulations indicates that the Under 
Secretary for Benefits is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health.

To date, the record does not reflect that the RO has 
performed all of the aforementioned required development, to 
include requesting a copy of the veteran's DD 1141.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.

The Board notes that although a duty to assist letter was 
sent to the veteran in February 2003, the Board finds that a 
more comprehensive letter addressing the Veterans Claims 
Assistance Act of 2000 (VCAA) and VA's re-defined duties to 
assist and notify should be sent (especially in light of such 
cases issued subsequent to November 2001, such as Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
asked to submit any evidence, not yet of 
record, that is in his possession and is 
pertinent to the matter on appeal.  See 
38 C.F.R. § 3.159(b)(1).

2.  The RO should contact the NPRC and 
request that the veteran's service 
personnel records be forwarded for 
incorporation into the record.  In 
particular, the RO should obtain the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained.

3.   The RO should forward the veteran's 
claims file to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.

4.  The claims file should then be 
referred to the Under Secretary of 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health, if found to be necessary.

5.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




